Exhibit 10.1

GENTIVA HEALTH SERVICES, INC.

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of [—], 2014, is made
by and between Gentiva Health Services, Inc., a Delaware corporation (the
“Company”), and [—] (“Indemnitee”).

RECITALS

A. The Company desires to attract and retain the services of highly qualified
individuals as directors and officers and both the Company and Indemnitee
recognize the increased risk of litigation and other claims being asserted
against directors and officers of public companies.

B. The Company’s Amended and Restated Certificate of Incorporation (the
“Certificate”) and Amended and Restated By-Laws (the “Bylaws”) require the
Company to indemnify its directors and officers to the fullest extent permitted
by the Delaware General Corporation Law, as amended (the “DGCL”), under which
the Company is organized, and expressly provide that the indemnification
provided therein is not exclusive of any other indemnification rights the
Company provides and contemplates that the Company may enter into separate
agreements with its directors, officers, other employees and agents as shall be
expressly authorized by the Board of Directors of the Company (the “Board”), to
set forth specific indemnification provisions.

C. The Company desires and has requested Indemnitee to serve or continue to
serve as a director or officer of the Company and has proffered this Agreement
to Indemnitee as an additional inducement to serve in such capacity.

D. Indemnitee is willing to serve, or to continue to serve, as a director or
officer of the Company if Indemnitee is furnished the indemnity provided for
herein by the Company.

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Definitions. For purposes of this Agreement:

(a) Beneficial Owner. “Beneficial Owner” (and correlative terms such as
“Beneficial Ownership”) has the meaning given to the term “Beneficial Owner” for
purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)

(b) Change in Control. “Change in Control” means the occurrence after the date
of this Agreement of any of the following events:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing twenty-five percent (25%) or more of the



--------------------------------------------------------------------------------

Company’s then outstanding Voting Securities unless the change in relative
Beneficial Ownership of the Company’s securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors;

(ii) the consummation of a reorganization, merger or consolidation, unless
immediately following such reorganization, merger or consolidation, all of the
Beneficial Owners of the Voting Securities of the Company immediately prior to
such transaction beneficially own, directly or indirectly, more than a majority
of the combined voting power of the outstanding Voting Securities of the entity
resulting from such transaction;

(iii) during any period of two consecutive years, not including any period prior
to the execution of this Agreement, individuals who at the beginning of such
period constituted the Board (including for this purpose any new directors whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute at least a majority of the Board; or

(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

(c) Expenses. (i) “Expenses” shall be broadly construed and shall include,
without limitation, all out-of-pocket costs of any type or nature whatsoever
(including, without limitation, all attorneys’ fees, other professional and
expert fees, court costs, transcript costs, travel expenses, duplicating,
printing and binding costs, telephone charges, and all other costs and expenses
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, be a witness or
participate in, any Proceeding. Expenses also shall include (A) expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent, and (Bi)
for purposes of Section 6 only, Expenses incurred by Indemnitee in connection
with the interpretation, enforcement or defense of Indemnitee’s rights under
this Agreement, by litigation or otherwise. Expenses, however, shall not include
amounts paid in settlement by Indemnitee or the amount of Judgments or fines
against Indemnitee. The parties agree that for the purposes of any advancement
of Expenses for which Indemnitee has made written demand to the Company in
accordance with this Agreement, all Expenses included in such demand that are
certified by affidavit of Indemnitee’s counsel as being reasonable shall be
presumed conclusively to be reasonable and no Expense shall be deemed
unreasonable solely because such Expense exceeds amounts that may be customary
therefor.

(ii) In the event Indemnitee is required to spend more than three hours in the
course of any day (including preparation and travel time) as a witness
(including as a deposition witness) in connection with a Proceeding (other than
a Proceeding in respect of which Indemnitee is not entitled to indemnification
in accordance with Section 10(b) hereof or has been determined not to be
entitled to indemnification in accordance with Section 7 hereof),

 

2



--------------------------------------------------------------------------------

Indemnitee shall be entitled to reasonable compensation from the Company for his
or her time so spent and, accordingly in such event, the term “Expenses” shall
also include reasonable compensation for such time spent by Indemnitee (as well
as travel, lodging and meal expenses reasonably incurred by Indemnitee in
connection with attending such a Proceeding), provided, however, that such
compensation shall not be payable if Indemnitee at such time is serving as a
director or officer of, or is otherwise in the employment of, or otherwise
providing services for compensation to, the Company or any Subsidiary (but such
Expenses will be payable regardless of employment status). In the absence of any
other agreement between the Company and the Indemnitee, the rate of compensation
to be provided to Indemnitee in such event for any such day (or part thereof) as
to which compensation is due hereunder shall be equal to not less than the
quotient of (x) sum of the annual retainer fee plus per meeting fees, if any,
paid to an independent director of the Company during the Company’s most
recently completed fiscal year during the entirety of which the Company was a
reporting issuer under the Exchange Act, divided by (y) the product of (A) the
number of days on which meetings (telephonic and in person) of the Board were
held during such fiscal year multiplied by (B) three.

(d) Independent Counsel. “Independent Counsel” means a law firm, or a partner
(or, if applicable, shareholder or member) of such a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(e) Judgments. “Judgments” shall be broadly construed and shall include any
judgment (including, without limitation, any award of damages and any mandatory
or prohibitory injunction, rescission, imposition of a constructive trust, an
accounting or any other equitable relief or a declaratory judgment), arbitral
award, fine or penalty, or any tax for which the Company or any Subsidiary would
also or otherwise be liable, for which Judgments Indemnitee shall become liable
or to which Indemnitee shall become subject as a result of any Proceeding and
any amount paid in settlement of any Proceeding.

(f) Person. “Person” means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity and includes the meaning set
forth in Sections 13(d) and 14(d) of the Exchange Act.

(g) Proceeding. “Proceeding” shall be broadly construed and shall include,
without limitation, any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or other proceeding, and any appeal (at any level)
therefrom, whether brought in the right of the Company or otherwise and whether
of a civil, criminal, legislative, administrative or investigative nature
(including, without limitation, any notice of liability for any tax), and in
which Indemnitee was, is or is threatened to be, involved as a party, a witness
or otherwise by reason of: (i) the fact that Indemnitee is or was a director or
officer of the Company; (ii) the fact that any action was taken

 

3



--------------------------------------------------------------------------------

or omitted, or is alleged to have been taken or omitted, by Indemnitee as a
director or officer of the Company or, at a time when Indemnitee was serving as
a director or officer of the Company, in any other capacity on behalf of the
Company or any Subsidiary; or (iii) the fact that Indemnitee is or was serving
at the request of the Company as a director, officer, trustee, partner, employee
or fiduciary of another corporation or a partnership, joint venture, trust,
employee benefit plan or other enterprise (as the case may be), whether or not
Indemnitee is serving in any such capacity at the time when any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses is provided under this Agreement.

(h) Subsidiary. “Subsidiary” means any corporation, limited liability company,
partnership or other Person of which more than 50% of the outstanding Voting
Securities or equity interests are Beneficially Owned, directly or indirectly,
by the Company and one or more of its Subsidiaries, and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other entity of which Indemnitee is or was serving at the request of the
Company as a director, officer, trustee, partner, employee or fiduciary of such
entity or any manager or general partner of such entity.

(i) Voting Securities. “Voting Securities” means any securities of the Company
that vote generally in the election of directors.

2. Consideration.

(a) The Company acknowledges that its obligations imposed under this Agreement
are in addition to and of force and effect independent of its obligations to
Indemnitee under the Certificate or Bylaws, that this Agreement is intended to
induce Indemnitee to serve, or continue to serve, as a director or officer of
the Company, and that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company. This Agreement shall survive the termination
of Indemnitee’s service with the Company or its Subsidiaries.

(b) In reliance upon the Company’s obligations under this Agreement, Indemnitee
is commencing or continuing to serve as a director or officer of the Company.
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or any obligation imposed by operation of
law). The Company shall have no obligation under this Agreement to continue
Indemnitee in such position or any other position for any period of time and
shall not be precluded by the provisions of this Agreement from removing
Indemnitee from any such position at any time.

3. Rights to Indemnification. Subject to Sections 7 and 10 hereof, the Company
shall indemnify Indemnitee if Indemnitee is, or is threatened to be, made a
party to or otherwise involved in any Proceeding, from and against any and all
Judgments and Expenses incurred by Indemnitee in connection with such Proceeding
and any Judgments resulting from such a Proceeding (including, without
limitation, any tax also or otherwise payable by the Company or any Subsidiary
for which Indemnitee becomes liable and which Indemnitee has paid and any tax
payable by Indemnitee as a result of the receipt of indemnification pursuant to
this Agreement); provided, however, that with respect to any Proceeding that is
a Proceeding by or in the right of the Company to procure a Judgment in its
favor, indemnification shall be provided for any claim, issue or matter as to
which Indemnitee has been adjudged to be liable to the Company only to the

 

4



--------------------------------------------------------------------------------

extent that a court of competent jurisdiction shall ultimately determine in a
final Judgment, not subject to appeal, that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity for such expenses which such court shall
deem proper. For the avoidance of doubt, Expenses incurred by Indemnitee in
connection with Indemnitee or any Person associated with Indemnitee soliciting
proxies with respect to the election of a director of the Company or any other
matter submitted for a vote of the stockholders of the Company shall not be
considered Expenses subject to indemnification or advancement pursuant to this
Agreement (except to the extent such Expenses are incurred at the Company’s
request); provided, however, that (i) Expenses incurred by Indemnitee in
connection with a Proceeding to which Indemnitee is made a party or otherwise
involved or threatened to be made a party or otherwise involved and that arises
out of or relates to any such proxy solicitation shall be Expenses subject to
indemnification and advancement pursuant to this Agreement except as otherwise
provided by Sections 7 or 10 hereof and (ii) nothing in this sentence is
intended to limit the Company’s expenditure of funds in connection with the
solicitation of proxies on behalf of the Board or the reimbursement by the
Company as permitted by law of costs or Expenses in connection with any other
solicitation of proxies that is determined to have been for the benefit of the
Company.

4. Indemnification of Expenses of Successful Defense. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits or otherwise in defense of any Proceeding or in defense of any
claim, issue or matter therein, including the dismissal of any Proceeding
without prejudice, the Company shall indemnify Indemnitee from and against all
Expenses incurred by Indemnitee in connection with such Proceeding.

5. Partial Indemnification. Subject to Sections 7 and 10 hereof, if Indemnitee
is entitled under any provision of this Agreement to indemnification by the
Company for some or a portion of any Expenses incurred by Indemnitee, but is
precluded by applicable law or the specific terms of this Agreement to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

6. Right to Advancement of Expenses. The Company shall as herein further
provided advance to and reimburse Indemnitee, in advance of determining
Indemnitee’s entitlement to indemnification hereunder, for any Expenses incurred
by Indemnitee in connection with a Proceeding, including a Proceeding to enforce
Indemnitee’s rights hereunder in accordance with Section 8 of this Agreement.
Indemnitee shall also be entitled to advancement and reimbursement of any and
all Expenses incurred by Indemnitee in preparing and submitting to the Company
information to support requests for indemnification or advancement of Expenses
hereunder. Such advancement or reimbursement shall be made within twenty
(20) days after the receipt by the Company of a written statement or statements
requesting such advances or reimbursement (which shall include copies of
invoices received by Indemnitee documenting with reasonable particularity the
services for which such Expenses were incurred but, in the case of invoices in
connection with legal services, no references to legal work performed or to
expenditures made shall be required that, in the reasonable opinion of
Indemnitee’s counsel, would cause Indemnitee to waive any privilege accorded by
applicable law). Upon request of the Company, Indemnitee shall provide an
undertaking confirming Indemnitee’s obligation to repay the advancement of
Expenses if and to the extent that it is ultimately determined by a court

 

5



--------------------------------------------------------------------------------

of competent jurisdiction in a final Judgment, not subject to appeal, that
Indemnitee is not entitled to be indemnified by the Company against such
Expenses. Advances shall be unsecured, interest free and without regard to
Indemnitee’s ability to repay the Expenses. Indemnitee agrees that, without
limiting the Company’s right to seek further written confirmation from
Indemnitee to such effect, the execution and delivery of this Agreement by
Indemnitee shall constitute an undertaking by Indemnitee to repay to the Company
any advance of Expenses or reimbursements made by the Company if and to the
extent that it is ultimately determined by a court of competent jurisdiction in
a final Judgment, not subject to appeal, that Indemnitee is not entitled to be
indemnified by the Company against such Expenses. The right to advancement and
reimbursement of Expenses under this Section 6 shall continue until final
disposition, not subject to appeal, of any Proceeding. Notwithstanding the
foregoing, Indemnitee shall not be entitled to advancement or reimbursement of
Expenses incurred in a Proceeding commenced by Indemnitee for which Indemnitee
has been properly determined not to be entitled to indemnification in accordance
with Section 7 hereof or is not entitled to indemnification in accordance with
Section 10 hereof, provided that the Company shall make a determination with
respect thereto within 20 days after receiving a request from Indemnitee for
such advancement or reimbursement (but the Company shall not be precluded from
thereafter making such determination based on additional facts or information
that becomes available to it). Within 24 hours after making such determination,
the Company shall provide a report thereof to Indemnitee stating in reasonable
detail the basis for such determination.

7. Notice and Other Procedures.

(a) Notification of Proceeding. Indemnitee will notify the Company in writing
promptly upon being served with any summons, citation, subpoena, complaint,
indictment, information, notice of liability or other document relating to any
Proceeding which may be subject to indemnification or advancement of Expenses
hereunder; provided, however, that the failure of Indemnitee to so notify the
Company shall not relieve the Company of any obligation which it may have to
provide indemnification or to advance Expenses to Indemnitee under this
Agreement or otherwise unless the Company shall have been demonstrably and
materially prejudiced by not having notice of such Proceeding.

(b) Request for Indemnification and Indemnification Payments. Indemnitee shall
notify the Company in writing promptly upon receiving notice of the issuance of
any Judgment or arbitral award or any demand or other requirement to make a
payment of a Judgment or a tax in respect of which Indemnitee believes
Indemnitee is entitled to indemnification under the terms of this Agreement;
provided, however, that the failure of Indemnitee so to notify the Company shall
not relieve the Company of any obligation which it may have to provide
indemnification to Indemnitee against such Judgment or tax under this Agreement
or otherwise, unless the Company shall have been demonstrably and materially
prejudiced by not having notice of the issuance of any such Judgment or arbitral
award or any demand or other requirement under this Section 7(b). If Indemnitee
is determined to be entitled to indemnification or payment of Expenses
hereunder, then any amounts to which Indemnitee shall be entitled shall be paid
to Indemnitee with 20 days after such determination.

(c) Indemnification Determinations. Upon request of Indemnitee, the Company,
shall promptly (and in any event in accordance with the following timing

 

6



--------------------------------------------------------------------------------

requirements), make a determination in good faith as to whether with respect to
the matter as to which such indemnification is requested Indemnitee satisfied
the applicable standard for conduct for indemnification, such determination to
be made:

(i) if Indemnitee is a director or officer at the time the determination is to
be made, by (A) the Board by the vote at a meeting thereof of a majority of the
members of the Board who are not parties to such Proceeding, even if less than a
quorum (or by the unanimous written consent of all the Board members, provided
there is at least one member who is not a party to such Proceeding) or (B) by a
committee of the Board composed of directors who are not parties to such
Proceeding (which committee may consist of one director if there are not more
than one who is not such a party) and authorized and designated to make such
decision by the vote at a meeting of the Board of a majority of the members of
the Board who are not parties to such Proceeding, even if less than a quorum (or
authorized and designated by the unanimous written consent of all the Board
members, provided there is at least one member who is not a party to such
Proceeding) or (C) if there are no directors who are not parties to such
Proceeding, or if so directed by the Board by action of the directors satisfying
the requirements of clause (A) of this subparagraph or if so directed by a
committee of the Board composed and designated in compliance with the
requirements of clause (B) of this subparagraph, or if a Change in Control shall
have occurred and Indemnitee requests, by Independent Counsel in a reasonably
detailed written opinion; or

(ii) if Indemnitee is not a director or officer at the time the determination is
to be made, (A) by the Board or a committee thereof by action thereof satisfying
the requirements of clause (A) or (B) of subparagraph (i) of this Section or
(B) if directed by the Board or a duly authorized committee, or if a Change in
Control shall have occurred and Indemnitee requests, by Independent Counsel in a
written opinion.

(iii) The Company shall use its best efforts to cause a meeting of the Board or
a Board committee to be held for purposes of making the determination of
Indemnitee’s satisfaction of the applicable standard of conduct, or the
appointment of Independent Counsel to make such determination, to be held within
15 days of receipt of Indemnitee’s request for indemnification and to have any
such determination, including a determination to be made by Independent Counsel
if such a determination is to be made, completed within 30 days after such
receipt. The Company shall give Indemnitee: (i) written notice of the scheduling
of any such Board or Board committee meeting at least seven days prior to the
scheduled date; (ii) an opportunity, together with counsel and other
representatives, to present in person Indemnitee’s views on the matter, along
with any supporting documentation; and (iii) within 24 hours after making such
determination, the Company or Independent Counsel, as applicable, shall provide
a report thereof to Indemnitee (and to the Company in the case of a
determination made by Independent Counsel) stating in reasonable detail the
basis for such determination.

(d) Standards to be Applied. Any such determination shall be reasonably made by
the decision-making party based upon the facts known to the decision-making
party at the time such determination is made. The termination of a Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent shall not, by itself, create a presumption that Indemnitee did
not satisfy any applicable standard of conduct. In making any such
determination, the Person or Persons making such determination shall presume

 

7



--------------------------------------------------------------------------------

that Indemnitee has satisfied the applicable standard of conduct and is entitled
to indemnification, and the Company shall have the burden of proof to overcome
that presumption and establish that Indemnitee is not so entitled. With respect
to actions concerning an employee benefit plan of the Company or any Subsidiary,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in the interest of the participants and beneficiaries of the employee
benefit plan, Indemnitee shall be deemed to have acted in a manner not opposed
to the best interests of the Company. For purposes of any determination
hereunder, Indemnitee shall be deemed to have acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company, or, with respect to any criminal action or proceeding,
to have had no reasonable cause to believe Indemnitee’s conduct was unlawful, if
Indemnitee’s action is based on (i) the records or books of account of the
Company or a Subsidiary, including financial statements, (ii) information
supplied to Indemnitee by the officers or agents of the Company or a Subsidiary
in the course of their duties, (iii) the advice of legal counsel for the Company
or a Subsidiary, or (iv) information or records given or reports made to the
Company or a Subsidiary by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Company or a
Subsidiary. The provisions of this Section 7(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed to have met any applicable standard of conduct necessary to be
indemnified hereunder. If the determination is to the effect that Indemnitee did
not meet the applicable standard of conduct in respect of the matter for which
indemnification is sought hereunder, the Company shall give Indemnitee a
reasonably detailed statement of the reasons for such determination which
statement shall be provided in writing not more than 24 hours after such
determination has been made. Such determination shall be without prejudice to
Indemnitee’s right to have a court determination thereof made in accordance with
Section 8 hereof. Claims for advancement of Expenses shall be made under the
provisions of Section 6 hereof rather than Section 7(c) and this Section 7(d).

(e) Assumption of Defense. In the event the Company shall be requested by
Indemnitee to pay the Expenses of any Proceeding and the Company shall
acknowledge in writing to Indemnitee its obligation under Section 6 hereof to
pay such Expenses, the Company shall be entitled to assume the defense of such
Proceeding, or to participate to the extent permissible in such Proceeding, with
counsel reasonably acceptable to Indemnitee. Upon assumption of the defense by
the Company and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that Indemnitee shall have the right to employ separate counsel in such
Proceeding at Indemnitee’s sole cost and expense. Notwithstanding the foregoing,
if Indemnitee’s counsel delivers a written notice to the Company stating that
such counsel has reasonably concluded that there is an actual or potential
conflict of interest between the Company and Indemnitee, or between Indemnitee
and another defendant in such Proceeding represented by such counsel retained by
the Company in the conduct of any such defense, or the Company shall not, in
fact, have employed counsel or otherwise actively pursued the defense of such
Proceeding within a reasonable time, then in any such event the fees and
Expenses of Indemnitee’s counsel to review whether there is such a conflict of
interest and provide notice of a conflict of interest and to defend such
Proceeding shall be subject to the indemnification and advancement of Expense
provisions of this Agreement.

 

8



--------------------------------------------------------------------------------

8. Enforcement of Rights Hereunder.

(a) Enforcement. In the event the Company (i) fails to make a timely
indemnification payment or a timely determination of Indemnitee’s entitlement to
indemnification in accordance with Section 7(c) and (d) and Section 10 hereof or
(ii) determines in accordance with Section 7(c) and (d) hereof that Indemnitee
is not entitled to indemnification, (iii) fails to advance in a timely manner
Expenses in accordance with Section 6 hereof, or (iv) otherwise fails to perform
its obligations set forth in this Agreement, then, subject to Section 18,
Indemnitee shall have the right to apply to any court of competent jurisdiction
for the purpose of determining Indemnitee’s entitlement to indemnification or
enforcing Indemnitee’s right to indemnification or advancement of Expenses
pursuant to this Agreement, or otherwise enforcing Indemnitee’s rights under
this Agreement, as applicable. In such a Proceeding, the burden of proof shall
be on the Company to prove that indemnification, advancement of Expenses or
enforcement of Indemnitee’s other rights hereunder is not required under this
Agreement or permitted by applicable law. Any determination by the Company
(including its Board, Board committee or Independent Counsel) that Indemnitee is
not entitled to any particular right hereunder, including indemnification, shall
not be a defense by the Company to an action to determine Indemnitee’s
entitlement to any such right nor create any presumption that Indemnitee is not
entitled to the enforcement of any such right, including, indemnification or
advancement of Expenses hereunder and Indemnitee shall be entitled to a de novo
determination of Indemnitee’s entitlement thereto in any court of competent
jurisdiction. No statement submitted to the Company by or on behalf of
Indemnitee in connection with any such determination shall be admissible against
Indemnitee in any Proceeding to enforce Indemnitee’s rights under this
Agreement.

(b) Indemnification of Enforcement and Certain Other Expenses. The Company shall
indemnify Indemnitee against all Expenses incurred by Indemnitee in connection
with any Proceeding to determine, or enforce, Indemnitee’s rights under this
Agreement hereunder (including any Proceeding commenced by Indemnitee), except
in a situation where (i) the Company has properly determined that Indemnitee is
not entitled to indemnification in accordance with Section 7 hereof or has
properly determined that Indemnitee is not entitled to indemnification in
accordance with Section 10 hereof and (ii) the Company prevails on the merits in
all material respects in such Proceeding with respect to such determination;
provided, however, that if Indemnitee requests advancement by the Company of
Expenses incurred by Indemnitee in connection with a Proceeding commenced by
Indemnitee to enforce his or her rights hereunder then such Expenses shall be
repaid to the Company to the extent as determined in a final judgment not
subject to appeal issued in such Proceeding that Indemnitee is not entitled to
be indemnified by the Company against such Expenses pursuant to clauses (i) and
(ii) of this Section 7(b).

(c) No Offset. Indemnitee’s rights hereunder to receive payment of amounts as
indemnification or advancement of Expenses shall not be subject to offset,
set-off or reduction on account of, and shall be separate from, any obligation
or liability that Indemnitee may have to the Company or any Subsidiary and shall
be paid without regard thereto.

9. Insurance. Unless the Board of the Company determines that the cost of such
policy is unreasonable, the Company shall maintain an insurance policy or
policies providing

 

9



--------------------------------------------------------------------------------

liability insurance for directors and officers of the Company, including any
“tail coverage” in an amount of coverage not less than that in effect on the
date hereof (“D&O Insurance”), and the Company shall use its best efforts to
cause Indemnitee, at the Company’s expense, to be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any then-current director or officer of the Company or
any Subsidiary under such policy or policies. The cost of such coverage shall
not be deemed unreasonable if the premium therefor does not exceed 200 percent
of the premium for such coverage carried by the Company on the date hereof;
provided, however, that if the cost of such coverage would exceed such limit,
then the Company shall purchase the greatest amount of coverage as may be
available that would not exceed such limit. Indemnitee is entitled to the
receipt of a copy of any such policy and copies of all notices and
communications between the Company (or on its behalf) and the insurer (or any
representative thereof) with respect to any matter affecting any claim
thereunder in respect of Indemnitee. If, at the time of its receipt of a notice
of a Proceeding pursuant to the terms hereof, the Company has D&O Insurance in
effect and the Proceeding relates to one or more claims that could be covered by
such D&O Insurance, the Company shall give notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies (with simultaneous notice to Indemnitee). The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies and shall not discriminate against
Indemnitee in regard to Indemnitee’s access to coverage under such policy or
policies in comparison to any other then-current director or officer. Indemnitee
agrees to cooperate with the Company by providing any reasonable release
requested by the insurance carrier and corresponding release of the Company for
payments made to Indemnitee in satisfaction of the Company’s indemnification and
other obligations hereunder.

10. Exceptions.

(a) Certain Matters. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee on account of (i) any Proceeding with respect to
remuneration paid to Indemnitee as a director or officer if it is determined by
final Judgment, not subject to appeal, or other final adjudication, not subject
to appeal, that such remuneration was provided in violation of law or (ii) a
final Judgment rendered against Indemnitee for an accounting, disgorgement or
repayment of profits made from the purchase or sale by Indemnitee of securities
of the Company, or in connection with a settlement by or on behalf of Indemnitee
to the extent it is acknowledged by Indemnitee and the Company that such amount
paid in settlement resulted from Indemnitee’s conduct from which Indemnitee
received monetary personal profit, in violation of the provisions of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or (iii) any
Proceeding for which the Board (or any committee thereof) has properly
determined prior to the date of this Agreement that Indemnitee is not entitled
to indemnification. For purposes of the foregoing sentence, a final judgment or
other adjudication may be reached in either the underlying Proceeding in
connection with which indemnification is sought or a separate Proceeding to
establish rights and liabilities under this Agreement. The exclusion provided by
clause (i) of the first sentence of this Section 10(a) hereof shall not limit
the exclusions provided by Section 10(b) hereof.

 

10



--------------------------------------------------------------------------------

(b) Other Exceptions. Any provision herein to the contrary notwithstanding, the
Company shall not be obligated to indemnify or advance Expenses to Indemnitee
with respect to Proceedings or claims (i) initiated or brought by Indemnitee
against the Company or its current or former directors, officers, employees or
other agents and not by way of defense or counterclaim, except (A) with respect
to Proceedings brought to establish or enforce a right of Indemnitee under this
Agreement or the right of Indemnitee to indemnification or payment or
advancement of Expenses under any other agreement, provision in the Certificate
or Bylaws or applicable law or (B) with respect to any other Proceeding
initiated by Indemnitee that is either approved by the Board or with respect to
which Indemnitee’s participation is required by applicable law or (ii) if a
final judgment by a court of competent jurisdiction, not subject to appeal,
determines that such indemnification under this Agreement is prohibited by
applicable law. However, indemnification or advancement of Expenses may be
provided by the Company in specific cases as to which indemnification or
advancement of Expenses is excluded by the foregoing provisions of this
Section 10(b) if the Board determines it to be appropriate.

(c) Unauthorized Settlements. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee under this Agreement for any amounts paid
in settlement of a Proceeding effected without the Company’s written consent.
Neither the Company nor Indemnitee shall unreasonably withhold consent to any
proposed settlement; provided, however, that the Company may in any event
decline to consent to (or to otherwise admit or agree to any liability for
indemnification hereunder in respect of) any proposed settlement if the Company
is also a party in such Proceeding and determines in good faith that such
settlement is not in the best interests of the Company and its stockholders and
Indemnitee may in any event to decline to consent to any proposed settlement if
Indemnitee is not provided a full and unconditional release in respect thereof,
such proposed settlement includes any injunctive or other equitable relief
against Indemnitee, or the Company has not agreed to indemnify and pay all
Judgments and Expenses of Indemnitee in respect thereof. If a Change in Control
shall have occurred, the failure of the Company to object to any written request
for such consent within 14 calendar days after receipt shall be deemed to be a
grant of such consent.

(d) Securities Law Liabilities. Any provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement to indemnify Indemnitee or otherwise act in violation of any
undertaking appearing in and required by the rules and regulations promulgated
under the Securities Act of 1933, as amended (the “Act”), or in any registration
statement filed with the Securities and Exchange Commission (the “SEC”) under
the Act. Indemnitee acknowledges that paragraph (h) of Item 512 of
Regulation S-K currently generally requires the Company to undertake in
connection with any registration statement filed under the Act to submit the
issue of the enforceability of Indemnitee’s rights under this Agreement in
connection with any liability under the Act to a court of appropriate
jurisdiction with respect to the consistency of the indemnification provided
hereunder with public policy and to be governed by any final adjudication, not
subject to appeal, of such issue. Indemnitee specifically agrees that any such
undertaking shall supersede any contrary provisions of this Agreement and that
Indemnitee’s rights hereunder shall be subject to any such undertaking. In
addition, Indemnitee acknowledges that the SEC believes that indemnification for
liabilities arising under the federal securities laws is against public policy
and is, therefore, unenforceable and that claims for indemnification should be
submitted to

 

11



--------------------------------------------------------------------------------

appropriate courts for adjudication. Accordingly, Indemnitee further
acknowledges that the Company may submit claims for indemnification against
liabilities imposed under such laws made by Indemnitee hereunder to such
adjudication in connection with handling such claims in accordance with
Section 7 hereof.

11. Nonexclusivity and Survival of Rights. The provisions for indemnification
and advancement of Expenses set forth in this Agreement shall not be deemed
exclusive of any other rights which Indemnitee may at any time be entitled under
any provision of applicable law, the Certificate, Bylaws, any insurance policy
or other agreements, both as to action in Indemnitee’s capacity as a director,
officer or any other capacity. However, where they are applicable, the
procedures and standards provided by this Agreement shall apply with respect to
Indemnitee’s right to indemnification and advancement of Expenses. Indemnitee’s
rights hereunder shall continue after Indemnitee has ceased acting as a director
or officer of the Company and shall inure to the benefit of the heirs,
executors, administrators, legal representatives and assigns of Indemnitee. The
obligations and duties of the Company to Indemnitee under this Agreement shall
be binding on the Company and its successors and assigns until terminated in
accordance with its terms. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company, expressly to assume
and agree in writing to perform this Agreement in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her status as such prior to such amendment, alteration or repeal. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, by Indemnitee shall not prevent the concurrent
assertion or employment of any other right or remedy by Indemnitee.

12. Term; Termination. All agreements and obligations of the Company contained
herein shall continue during the period Indemnitee is a director or officer of
the Company or is serving at the request of the Company as a director, officer,
trustee, partner, employee or fiduciary of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise and shall
continue thereafter with respect to any Proceeding or possible claims based on
the fact that Indemnitee was a director or officer of the Company or was serving
at the request of the Company as a director, officer, manager, trustee, partner,
employee or fiduciary of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise.

13. Subrogation. In the event a payment is made to Indemnitee under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who, at the request and expense of the
Company, shall execute all papers required and shall do everything that may be
reasonably necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

12



--------------------------------------------------------------------------------

14. Interpretation of Agreement. It is understood that the parties hereto intend
this Agreement to be interpreted and enforced so as to provide indemnification
to Indemnitee to the fullest extent now or hereafter permitted by law. To the
extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification or advancement of Expenses than would be
afforded currently under the Certificate, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee be entitled to the greater benefits
afforded by such change. No change in the DGCL or any judicial interpretation
thereof after the date hereof that reduces or restricts the rights of Indemnitee
under this Agreement shall be applied or construed to reduce or restrict the
rights of Indemnitee hereunder as the same may exist on the date hereof. This
Agreement shall be deemed to have been drafted by the Company and any
ambiguities herein shall be construed against the Company.

15. Severability. If any provision of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever, (a) the validity,
legality and enforceability of the remaining provisions of the Agreement
(including without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby; (b) to the fullest extent possible, the provisions
of this Agreement (including, without limitation, all portions of any paragraph
of this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable and to give effect to Section 14 hereof; and
(c) if requested by a party hereto, the other party shall negotiate in good
faith to amend such invalid, illegal or unenforceable provision to give the
fullest effect possible to such provision as originally written and to maintain
to fullest extent possible the rights and obligations of the parties as
originally set forth herein.

16. Amendment and Waiver. No supplement, modification, amendment, termination,
waiver or cancellation of this Agreement shall be binding unless executed in
writing by the parties hereto. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.

17. Notice. Except as otherwise provided herein, any notice, demand, waiver,
claim, determination, report, request, consent or other communications to be
given pursuant to the terms of this Agreement shall be in writing sent by hand
delivery, first-class or overnight mail or courier service, facsimile
transmission or electronic mail. If by facsimile transmission or electronic
mail, shall be deemed to have been validly served, given or delivered when sent,
(i) if by email, including via pdf file, when sent, subject to confirmatory
delivery by means set forth in the following clauses, (ii) if by hand delivery,
overnight mail or courier service, shall be deemed to have been validly served,
given or delivered upon actual delivery and, if (iii) mailed, shall be deemed to
have been validly served, given or delivered three (3) business days after
deposit in the United States mail, as registered or certified mail, with proper
postage prepaid to the addresses listed below:

If to the Company:

Gentiva Health Services, Inc.

3350 Riverwood Parkway, Suite 1400

Atlanta, Georgia 30339

Telephone: (770) 951-6450

Facsimile: (770) 541-3712

email:                                            

Attention: General Counsel

 

13



--------------------------------------------------------------------------------

If to Indemnitee:

[            ]

18. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed exclusively by and construed according to the laws of the State of
Delaware, without giving effect to the principles, policies or provisions
thereof governing conflict or choice of laws that would cause the laws of
another jurisdiction to be applied. All Proceedings arising out of or relating
to this Agreement shall be heard and determined in a court of competent
jurisdiction in the State of Delaware, and the parties hereby irrevocably submit
to the exclusive jurisdiction of such court in any such Proceeding and
irrevocably waive any defense of inconvenient forum to the maintenance of any
such Proceeding in such court. The parties agree that a final Judgment in any
such Proceeding, not subject to appeal, shall be conclusive and may be enforced
in other jurisdictions by suit on the Judgment or in any other manner provided
by applicable law. The parties hereby waive any and all right to trial by jury
in any Proceeding arising out of or relating to this Agreement.

19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute but one and the same Agreement. Only one such
counterpart need be produced to evidence the existence of this Agreement.

20. Headings. The headings of the sections of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction hereof.

21. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings and negotiations, written and oral, between the
parties with respect to the subject matter of this Agreement; provided, however,
that this Agreement is a supplement to and in furtherance of the Certificate,
the Bylaws, the DGCL and any other applicable law, and shall not be deemed a
substitute therefor, and does not diminish or abrogate any rights of Indemnitee
thereunder.

22. Representations. Each of the Company and Indemnitee hereby represents that
this Agreement constitutes a valid and binding obligation of the Company and
Indemnitee, as applicable, enforceable against each of them in accordance with
its terms (subject in each case to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting creditors’
rights generally, to general principles of equity and to public policy).

 

14



--------------------------------------------------------------------------------

23. Interpretation. Whenever the words “include”, “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation”. The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term “or” is
not exclusive and means “and/or.” Any agreement, instrument or statute defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first above written.

 

GENTIVA HEALTH SERVICES, INC. By:  

 

  Name:  

 

  Title:  

 

INDEMNITEE

 

 

16